TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00051-CR



                               Charles W. Bishop II, Appellant

                                                 v.

                                    The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
     NO. D-1-DC-07-205737, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Charles Bishop, acting pro se, seeks to appeal an agreed order finding him

incompetent to stand trial and committing him for further examination and treatment. See Tex. Code

Crim. Proc. Ann. art. 46B.005 (West 2006). The order, signed November 9, 2007, reflects that

Bishop is represented by counsel.

               No interlocutory appeal may be taken from an order under article 46B.005. Id. art.

46B.011. The appeal is dismissed.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: March 14, 2008

Do Not Publish